DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see Remarks, pages 1-2, filed 12/09/2020, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 
Allowable Subject Matter
Claims 1-17 are allowed.
Reasons for allowance:
None of the prior art of record discloses or suggests alone or in combination that a projection display unit, comprising a combination of various elements as claimed, more specifically, the combination of “a polarizing beam splitter disposed on an optical path between the illumination optical system and the display device; and a polarization compensation device disposed on an optical path between the polarizing beam splitter and the display device, wherein the polarization compensation device is angularly displaced relative to the polarizing beam splitter around the optical path between the polarizing beam splitter and the display device” as set forth in claim 1.
Claims 2-17 are allowed since they depend either directly or indirectly on the allowed claim 1.



Chen et al. (US 2006/0285042) disclose (Fig. 7) a projection display unit 700 comprising an illumination optical system including a light source; a display device 722 that generates an image by light from the illumination optical system; a polarizing beam splitter 710 disposed on an optical path between the illumination optical system and the display device; and a polarization compensation device 716 disposed on an optical path between the polarizing beam splitter 710 and the display device 722.
However, Chen et al. lack disclosure of wherein the polarization compensation device is angularly displaced relative to the polarizing beam splitter around the optical path between the polarizing beam splitter and the display device.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH NHAN P NGUYEN whose telephone number is (571)272-1673.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H. Caley can be reached on 571 272 2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANH NHAN P NGUYEN/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
-- January 13, 2021